DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on November 24, 2021.  Claim 18 has been cancelled, claims 1-17, 19 and 20 are pending.
Response to Arguments
Applicant’s arguments, see pages 12 and 13, filed November 24, 2021, with respect to claims 1-17, 19 and 20 have been fully considered and are persuasive.  The rejection of August 25, 2021 has been withdrawn. 
Allowable Subject Matter
Claims 1-17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a shift power transmission apparatus of a tractor having a hydrostatic continuously variable transmission unit; a combined planetary power transmission unit; and a shift output unit; a power transmission unit, a pump transmission unit and a planetary transmission unit, wherein the pump shaft is located further toward the vehicle rear side than the motor shaft, and wherein the pump transmission unit is located further toward the vehicle rear side than the shift output unit and the remaining structure of claim 1.
The prior art does not anticipate or render obvious a shift power transmission apparatus of a tractor having a hydrostatic continuously variable transmission unit; a combined planetary power transmission unit; and a shift output unit; a power 
The prior art does not anticipate or render obvious a shift power transmission apparatus of a tractor having a hydrostatic continuously variable transmission unit; a combined planetary power transmission unit; and a shift output unit; a power transmission unit, a pump transmission unit and a planetary transmission unit, wherein the pump shaft is located further toward the vehicle rear side than the motor shaft, and wherein the apparatus further comprises a forward/reverse switching apparatus that is provided on a rear side of the shift output unit, the forward/reverse switching apparatus being configured to receive motive power that is output from the shift output unit, and output the received motive power from an output shaft to the travel apparatus by converting the motive power into forward travel motive power or reverse travel motive power, and wherein the shift output unit and the forward/reverse switching apparatus are arranged in the front-rear direction in a state where a shift unit input axis of the shift .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655